Name: 81/11/EEC: Commission Decision of 19 December 1980 on certain protective measures against blue tongue
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-02-05

 Avis juridique important|31981D001181/11/EEC: Commission Decision of 19 December 1980 on certain protective measures against blue tongue Official Journal L 033 , 05/02/1981 P. 0032 - 0032 Spanish special edition: Chapter 03 Volume 21 P. 0035 Portuguese special edition Chapter 03 Volume 21 P. 0035 ****( 1 ) OJ NO 121 , 29 . 7 . 1964 , P . 1977/64 . ( 2 ) OJ NO L 325 , 1 . 12 . 1980 , P . 18 . COMMISSION DECISION OF 19 DECEMBER 1980 ON CERTAIN PROTECTIVE MEASURES AGAINST BLUE TONGUE ( 81/11/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 64/432/EEC OF 26 JUNE 1964 ON ANIMAL HEALTH PROBLEMS AFFECTING INTRA-COMMUNITY TRADE IN BOVINE ANIMALS AND SWINE ( 1 ), AS LAST AMENDED BY DIRECTIVE 80/1102/EEC ( 2 ), AND IN PARTICULAR ARTICLE 9 THEREOF , WHEREAS THE PRESENCE OF BLUE TONGUE ON THE ISLAND OF LESBOS , WHICH FORMS PART OF GREEK TERRITORY , CONSTITUTES A SERIOUS DANGER TO COMMUNITY LIVESTOCK ; WHEREAS PROTECTIVE MEASURES SHOULD THEREFORE BE TAKEN AGAINST IT ; WHEREAS , AS SOON AS THE DISEASE WAS SUSPECTED , THE GREEK AUTHORITIES TOOK ALL APPROPRIATE STEPS TO PROHIBIT THE INTRODUCTION INTO THE OTHER PARTS OF ITS TERRITORY OF ALL PRODUCTS OR LIVE ANIMALS LIABLE TO TRANSMIT THE DISEASE AND WHEREAS THIS PROHIBITION WILL BE UPHELD UNTIL THE ISLAND OF LESBOS IS RECOGNIZED AS BEING FREE FROM BLUE TONGUE AGAIN ; WHEREAS , SINCE THE REGION WHERE IT HAS BEEN DETECTED IS AN ISLAND , THE DISEASE IS UNLIKELY TO SPREAD ACCIDENTALLY TO OTHER PARTS OF THE GREEK TERRITORY ; WHEREAS , MOREOVER , THE TESTS PERFORMED BY THE COMPETENT GREEK AUTHORITIES MAKE IT POSSIBLE TO ENSURE THAT THE DISEASE DOES NOT OCCUR IN SUCH OTHER PARTS OF THE TERRITORY ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE HELLENIC REPUBLIC SHALL NOT CONSIGN ANY BOVINE ANIMAL TO THE OTHER MEMBER STATES FROM THE ISLAND OF LESBOS . ARTICLE 2 THIS DECISION SHALL APPLY WITH EFFECT FROM 1 JANUARY 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 19 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT